CHEHARDY, Judge.
A study of the record to determine our jurisdiction disclosed an apparent defect which would indicate a lack of jurisdiction. Accordingly we issued a rule to show cause to appellant New Orleans Public Service Inc. why their appeal should not be dismissed.
Their appeal is from a judgment in favor of plaintiffs’ subrogation suit arising out of a vehicular collision. Judgment was rendered on March 16, 1981 and on the same date notice of judgment was mailed. There was no application for a new trial by either defendant. Appellant New Orleans Public Service Inc. petitioned for appeal on April 1,1981 and filed their bond on April 1,1981. Allowing three days’ delay to request a new trial and the suspensive appeal delay of ten days, New Orleans Public Service Inc.’s appeal should have been filed no later than March 30, 1981. Consequently, New Orleans Public Service Inc.’s appeal filed on April 1, 1981 was untimely. Accordingly the judgment became final and this Court has no jurisdiction to entertain the appeal.
Therefore, the appeal of New Orleans Public Service Inc. is dismissed.

APPEAL DISMISSED.